   Case 2:20-cv-01411-WBS-EFB Document 6 Filed 07/29/20 Page 1 of 2
 1 PORTER LAW GROUP, INC.
   William L. Porter [133968]
 2
   Hannah C. Kreuser [322959]
 3 7801 Folsom Boulevard, Suite 101
   Sacramento, California 95826
 4 Telephone: 916-381-7868
   Facsimile: 916-381-7880
 5 Email: hkreuser@porterlaw.com

 6
   Attorneys for Plaintiff
 7 SOLDATE CORPORATION dba
   SOLDATE SHEET METAL HEATING & AIR
 8

 9                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                          [Sacramento Division]
12
                                                —ooOoo—
13

14    UNITED STATES OF AMERICA for the CASE NO. 2: 20-CV-01411-WBS-EFB
      Use     and Benefit of SOLDATE
15    CORPORATION dba SOLDATE SHEET NOTICE OF DISMISSAL
      METAL HEATING & AIR, a California
16    corporation
17                   Plaintiff,
18
      v.
19
      AMG & ASSOCIATES, INC., a California
20    corporation; TRAVELERS CASUALTY
      AND SURETY COMPANY, a Connecticut
21
      corporation
22
                     Defendants.
23

24
            Plaintiff SOLDATE CORPORATION dba SOLDATE SHEET METAL HEATING
25
     & AIR, (hereafter Plaintiff) by and through its counsel of record, hereby request that the Court
26

27 dismisses the above-entitled matter, without prejudice.

28 Respectfully Submitted,



                                                    -1-
                                          NOTICE OF DISMISSAL
     Case 2:20-cv-01411-WBS-EFB Document 6 Filed 07/29/20 Page 2 of 2
 1

 2 Dated: July 27, 2020                              PORTER LAW GROUP, INC.
 3

 4                                              By: _______/Hannah C. Kreuser/
                                                  HANNAH C. KREUSER
 5                                                Attorneys for Plaintiff
                                                  SOLDATE CORPORATION dba SOLDATE
 6
                                                  SHEET METAL HEATING & AIR
 7

 8
                                               ORDER
 9
               Pursuant to the foregoing this Court dismisses the entire case without prejudice.
10

11             IT IS SO ORDERED.

12

13      Dated: July 28, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 -2-
                                        NOTICE OF DISMISSAL
